                               UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF NEW YORK

    ----------------------------------------------------------------------     x
    ALICE GRIFFIN,                                                             :      Index No.1:21-cv-04554 (GHW)
                                                                               :
                                 Plaintiff,                                    :
                                                                               :
                                – against –                                    :
                                                                               :      AMENDED COMPLAINT
    WMI LIQUIDATING TRUST1and                                                  :
    MR. COOPER GROUP INC.,                                                     :
                                                                               :
                                Defendants.                                    :
                                                                               :
    ---------------------------------------------------------------------      x


Plaintiff, Alice Griffin brings this action for declaratory, injunctive, and other relief.                             The

allegations set forth herein are based on Plaintiff’s personal knowledge and on information and

belief, including information provided to Plaintiff from credible sources and her review of publicly

available information. Plaintiff alleges as follows:

                                                Nature of the Action

    1.     Plaintiff owns a right to receive: (a) a pro rata share of seventy-five percent (75%) of (i)
                                                   2                                                  3
           any Liquidating Trust Interests             and (ii) Litigation Proceeds Interests             (which arise on

           account of her right to receive Liquidating Trust Interests) (collectively, “Legacy


1
 WMI Liquidating Trust (the “Trust”) may be named as a defendant in the instant action because it is not a ‘Released
Party’ under Section 1.184 of the Plan (defined herein). (The Plan and its confirmation order (the “Confirmation
 Case 1:21-cv-04554-GHW-SN Document 23 Filed 06/02/21 Page 1 of 38
Order”) prohibit litigation against a Released Party by a former holder of a cancelled ‘Equity Interest’ (as defined in
Section 1.103 of the Plan) such as Plaintiff.) Plaintiff brings the instant action against the Trust (a) to enforce terms
of the Plan, (b) for post-confirmation acts, and (c) on account of her Legacy Interests (defined herein), which replaced
her cancelled Equity Interests. See ¶ 30 and Note 11.
2
 Pursuant to Section 1.144 of the Plan, Liquidating Trust Interests are ‘IOUs’ issued by the Trust to a class in the
waterfall if it is anticipated that there will be sufficient assets to pay that class. Although Plaintiff did not receive any
Liquidating Trust Interests (i.e., because the Trust did not have sufficient assets to reach her class) she was granted a
contingent right to receive them from under the Plan.
3
  Section 1.146 of the Plan defines ‘Litigation Proceeds Interests’ as “[t]he interest of a holder of a Claim or Equity
Interest in [recovered assets] by virtue of such holder’s right to receive Liquidating Trust Interests pursuant to the
Plan.”

                                                             1
     Case 1:21-cv-04554-GHW-SN Document 23 Filed 06/02/21 Page 2 of 38




     Interests”) issued by the Trust, the claims adjudication entity of the former Chapter 11

     debtor Washington Mutual, Inc. (“WMI”) pursuant to its plan of reorganization (the

     “Plan”); and (b) Defendant Mr. Cooper Group Inc. (“Mr. Cooper”) issued common stock

     (“Mr. Cooper Stock”). The aforementioned Legacy Interests were issued to Plaintiff

     pursuant to Section 23.1 of the Plan in exchange for her cancelled preferred Equity

     Interests. For two years Plaintiff has fought the Trust to prevent a post-confirmation claim

     of certain securities underwriters from diluting her Legacy Interests; persistently arguing

     that the Plan forbids any dilution of those Legacy Interests. Plaintiff’s objection has been

     rejected by three federal courts (the “Objection Litigation”) and Plaintiff is preparing a writ

     of certiorari for the United States Supreme Court (the “Supreme Court”).

2.   Plaintiff brings the instant action at this time because she has been credibly informed that

     Defendant Mr. Cooper will issue and distribute equity in itself to holders of Legacy

     Interests (“Legacy Holders”; each, a “Legacy Holder”) in consideration for assets

     previously belonging to WMI (beneficially or otherwise) in the possession of, and

     forthcoming to, Mr. Cooper. If such equity is distributed prior to final adjudication of

     Plaintiff’s appeal the appeal will probably be mooted as any distribution may be

     irretrievable.

3.   Moreover, and more importantly, Mr. Cooper’s intended distribution may result in excess

     dilution for certain Legacy Holders. Law and equity demand that this issue be adjudicated

     before any Mr. Cooper Stock is disbursed as such excess dilution will inflict irreparable

     harm.

4.   Finally, this is not a bankruptcy matter: it is a dispute about a contract created in a

     bankruptcy case. Plaintiff is a beneficiary of that contract and is simply enforcing her rights



                                                2
       Case 1:21-cv-04554-GHW-SN Document 23 Filed 06/02/21 Page 3 of 38




        against (a) her fiduciary under the contract, and (b) Mr. Cooper, a third-party, who may

        materially harm the interests of thousands of Legacy Holders.

                                                The Parties

5.      Plaintiff is a citizen of New York. Defendant the Trust is a Delaware statutory trust.

        Defendant Mr. Cooper is a Delaware corporation with its principal place of business in

        Coppell, Texas.

                                                Jurisdiction

6.      Plaintiff brings this action under 28 U.S.C. § 1332(a)(1) as there is complete diversity

        between herself and both Defendants, and the amount in controversy exceeds $75,000.

        Venue is proper pursuant to 28 U.S.C. § 1391 (b)(3) because Mr. Cooper is subject to this

        court’s personal jurisdiction under N.Y. C.P.L.R. § 302(1), (3)(i), and (3)(ii) due to its (a)

        myriad contacts with New York City, (b) involvement in interstate commerce, and (c)

        tortious interference with Plaintiff’s contractual right to fully adjudicate her appeal and

        dilution limit.

7.      Mr. Cooper has more than minimal contacts with New York. Its involvement with New

        York includes its transactions with New York City residents, solicitation of business from

        New York City residents through paid advertising, and upon information and belief, the

        substantial revenue Mr. Cooper derives from New York represents interstate commerce

        between New York and Texas, its domicile.

8.      Upon information and belief, Mr. Cooper is in possession of, and maintains control over,

        property previously owned by WMI4 (beneficially or otherwise) or the Trust in which


4
  WMI has been dissolved. It was a Washington state corporation and no record of it currently appears in the
Washington Secretary of State’s database. On Wednesday, May 15, 2021, Plaintiff had a telephone conference with
Marcos Ramos, Esq. and Cory Kandestin, Esq. of Richards, Layton & Finger, PA, counsel for the Trust. During this
conversation Mr. Kandestin stated that WMI was dissolved on the date the Plan was confirmed, i.e., February 23,

                                                       3
       Case 1:21-cv-04554-GHW-SN Document 23 Filed 06/02/21 Page 4 of 38




        Plaintiff and thousands of Legacy Holders all over the United States and internationally

        have Legacy Interests.

9.      As described herein, Plaintiff has received credible information that Mr. Cooper intends to

        use said property to capitalize itself and will pay for said property by issuing equity in itself

        to Legacy Holders.

10.     If Mr. Cooper issues equity to Legacy Holders before Plaintiff (a) adjudicates the claims

        described herein and (b) exhausts her federal appeal, not only will her (i) federal appeal

        and (ii) contractual right to a 1% maximum dilution of her Legacy Interests be impaired,

        but the right of thousands of Legacy Holders (some of whom are located in New York) to

        avoid dilution (or at least limit it) will be irretrievably lost. Upon information and belief,

        Mr. Cooper is poised to issue the equity and understands Plaintiff and other Legacy Holders

        could be injured by its actions.

11.     Accordingly, through its distribution of equity to Legacy Holders Mr. Cooper tortiously

        interferes with Plaintiff’s right to have her claims asserted herein fully adjudicated; rights

        that have a direct bearing on the proportion of Mr. Cooper equity eventually allocated

        among Legacy Holders and other matters.

12.     Therefore, Mr. Cooper should reasonably expect its performance under said agreement to

        have consequences in New York and to convey general jurisdiction unrelated to its normal

        business of mortgage lending and servicing.

13.     In light of the foregoing, this court’s exercise of general jurisdiction over Mr. Cooper

        comports with constitutional due process principles of fair play and substantial justice, and



2012. (Plaintiff took issue with that statement for two reasons: (1) if WMI was dissolved in 2012, it could not have
been in Chapter 11 on December 19, 2019, the date WMI’s bankruptcy case was closed; and (2) on March 14, 2012,
the date it filed two 8-K statements under the Securities and Exchange Act (“’34 Act”) reporting entity.)

                                                         4
         Case 1:21-cv-04554-GHW-SN Document 23 Filed 06/02/21 Page 5 of 38




           Mr. Cooper’s extensive contacts with New York render it unable to make a compelling

           case that the presence of some other considerations would render jurisdiction of this court

           unreasonable. See Johnson v. UBS AG, 791 F.App’x 240, 242 (2d Cir. 2019) (quoting

           Waldman v. Palestine Liberation Org., 835 F.3d 317, 327 (2d Cir. 2016); Chloé v. Queen

           Bee of Beverly Hills, LLC, 616 F.3d 158, 164 – 165 (2d Cir. 2010).

                                                  Background

14.        The Plan was confirmed on February 23, 2012. Pursuant to its terms, the Trust was formed

           to adjudicate claims and distribute assets granted it under the Plan.

15.        On March 28, 2013, the Trust executed a stipulation (the “Stipulation”) settling ligation

           with fifteen banks who had sued WMI for indemnification under securities underwriting

           agreements (the “Underwriters”). The Stipulation granted the Underwriters a $72 million

           claim (the “Claim”) in the preferred class of WMI’s waterfall (“Class 19”).

                                          The Effects of the Claim

16.        As members of Class 19 the Underwriters received (a) 1.4 million shares of common stock

           in WMI Holdings Corp. (“WMIH”; now Mr. Cooper) and (b) $72 million face in Class 19

           (which has a combined face of $7.5 billion). The 1.4 million shares of WMIH common

           equate to approximately 120,000 shares of Mr. Cooper Stock with an approximate market

           value as of this date of $4 million.

17.        On April 22, 2019 Plaintiff’s objection to the Stipulation (the “Objection”) was denied by

           a bench ruling of the United States Bankruptcy Court for the District of Delaware (the

           “Bankruptcy Court”)5 on the basis of laches. The United States District Court for the

           District of Delaware (the “District Court”) and the United States Court of Appeals for the


5
    The Bankruptcy Court’s jurisdiction ended when WMI’s Chapter 11 case closed on December 20, 2019.

                                                        5
       Case 1:21-cv-04554-GHW-SN Document 23 Filed 06/02/21 Page 6 of 38




         Third Circuit (the “Third Circuit”) affirmed the Bankruptcy Court. The jurisdiction of the

         three aforementioned federal courts has terminated, and none of the claims or issues

         underlying Plaintiff’s petition before the Supreme Court are raised in the instant action.

18.      As background, the Objection was based on the Plan’s unambiguous language requiring

         claims for securities’ underwriting liability be placed within common, not preferred,

         equity. Specifically, Section 1.153 of the Plan, entitled ‘Other Subordinated Claim’

         (“Section 1.153”), provides that “any Claim related to the purchase or sale of an equity

         security that is subordinated in accordance with section 510(b) of the Bankruptcy Code

         shall be classified with and receive the treatment provided for the Preferred Equity Interests

         or Common Equity Interests, as appropriate.”

19.      Notwithstanding Section 1.153’s language that a claim related to issuance of equity

         securities can be classified as either preferred or common equity, Section 1.73(b) of the

         Plan, entitled ‘Common Equity Interest’ limits Section 1.153 by requiring claims relating

         to issuance of equity securities be compensated with common equity and further specifies

         the methodology for calculating the amount of common equity. Accordingly, pursuant to

         Section 1.73, WMI’s common equity (“Class 22”), when it voted for the Plan, agreed to

         accept responsibility for any claims arising from sales of WMI’s equity securities.

20.      In accordance with Section 1.73(b), the Trust was required to determine the number of

         Class 22 Legacy Interests payable to the Underwriters by dividing $72 million by the price

         of WMI common stock on: (a) September 26, 2008; (b) September 25, 2008; (c) December

         12, 2011; or (d) a price set by the Bankruptcy Court. 6


6
  Specifically, Section 1.73(b) provides that the amount of an allowed claim must be divided by one of four (4)
denominators: “a Claim . . . which . . . has been subordinated to the level of Equity Interest in accordance with section
510 of the Bankruptcy Code . . . shall be determined by dividing the amount of an Allowed Claim by the per share
price of WMI common stock as of either (a) the Petition Date, (b) the close of business on the day immediately

                                                           6
       Case 1:21-cv-04554-GHW-SN Document 23 Filed 06/02/21 Page 7 of 38




21.      Instead of complying with Section 1.73(b), the Trust gave the Underwriters Class 19

         Legacy Interests, which, as previously explained, entitled them to (a) approximately

         120,000 shares of Mr. Cooper Stock, and (b) a portion of Class 19’s 75% share of any

         recovery. (Pursuant to the Plan, Class 19 and Class 22 are pari passu, and Class 19 receives

         75% of any recovery and Class 22 receives 25% thereof.) 7

                                                     The MBS

22.      In late 2019 Plaintiff received information from another Legacy Holder in communication

         with an employee of a major securities broker (the “Source”). The Source stated that when

         Plaintiff’s federal appeals are finally adjudicated and the Trust dissolved, 8 Mr. Cooper will

         distribute Mr. Cooper Stock to Legacy Holders. The Source stated that Defendant Mr.

         Cooper is in possession of well in excess of $10 billion dollars in mortgage-backed

         securities and/or mortgages formerly owned by WMI (the “MBS”) which assets are subject

         to interests of Plaintiff and other Legacy Holders.

23.      In early April 2021 the Source stated that all the MBS would be given to Mr. Cooper by

         June 30, 2021 and that the Mr. Cooper Stock would be disbursed by various brokers. The

         Source further said that Mr. Cooper was obligated to report receipt of the MBS in its’34

         Act filings in the same quarter as the date of receipt but did not do so while Plaintiff’s



preceding the Petition Date, (c) December 12, 2011, or (3) [sic] such other date as determined by the Bankruptcy
Court.”
7
  Plaintiff argued in the Objection Litigation that the Plan’s definition of ‘Preferred Equity Interest’ prohibited any
dilution. As defined by Section 1.170, a ‘Preferred Equity Interest’ is “[a]n Equity Interest represented by an issued
and outstanding share of preferred stock of WMI prior to or on [September 26, 2008], including, without limitation,
those certain (i) Series K Perpetual Non-Cumulative Floating Rate Preferred Stock, (ii) Series R Non-Cumulative
Perpetual Convertible Preferred Stock, and (iii) the REIT Series.” (Emphasis added.) Accordingly, as the Claim was
created post-confirmation and not one of the three types of securities named in Section 1.170. it was ineligible for
Class 19 status.
8
 Pursuant to the Final Decree, the Trust is prohibited from dissolving until Plaintiff’s appeals are exhausted and its
counsel acknowledged this in emails to Plaintiff.

                                                          7
       Case 1:21-cv-04554-GHW-SN Document 23 Filed 06/02/21 Page 8 of 38




        litigation with the Trust survived. According to the Source, Mr. Cooper is planning to

        disburse the Mr. Cooper Stock regardless of the final decree of the Bankruptcy Court dated

        December 20, 2019 closing WMI’s chapter 11 case (the “Final Decree”) which prohibits dissolving

        the Trust until Plaintiff’s appeal is exhausted. The Source indicated that (a) Mr. Cooper’s

        management was very anxious about fulfilling its ‘34 Act regulatory reporting requirement

        with respect to the MBS, (b) the value of the MBS had increased by approximately 10%, 9

        and (c) in addition to the Mr. Cooper Stock, Legacy Holders will contemporaneously

        receive a cash payout of 2.5x par.

24.     The Source further revealed that circulating within his/her enterprise was an internal

        memorandum listing the names of Legacy Holders, their holdings, and indicating these

        persons would be treated as private wealth clients rather than retail clients once they

        received the Mr. Cooper Stock.

            Advent of the MBS Requires Protection of Plaintiff’s Legacy Holdings

25.     Given (a) his/her employer, (b) the fact that the information he/she has provided is

        unchanged during the more than two years that he/she has been disseminating information

        in connection with the matters stated herein, and (c) the potential jeopardy to his/her

        employment if his/her identity is discovered, Plaintiff has no reason to doubt the Source’s

        veracity.

26.     No information about the existence or whereabouts of the MBS has been provided to

        Plaintiff or other retail Legacy Holders. Retail Legacy Holders – who are entitled to 30%




9
  To illustrate the economic impact of the MBS on Legacy Holders, for each $10 billion recovered each Class 19
security receives par and each Class 22 security receives approximately $2.10.

                                                      8
      Case 1:21-cv-04554-GHW-SN Document 23 Filed 06/02/21 Page 9 of 38




      of any recovery – were neither informed nor consulted about the transaction with Mr.

      Cooper.

27.   As disclosed during the bankruptcy case, Appaloosa Management LP (“Appaloosa”) holds

      $850 million in Class 19 Legacy Interests and Greywolf Capital Management, LP

      (“Greywolf”) holds approximately $875 million in Class 19 Legacy Interests. These two

      funds represent 8.5% and 8.75% of the total $10 billion face, respectively. During the case

      Owl Creek Asset Management, L.P., Centerbridge Partners, L.P., and Aurelius Capital

      Management, LP. (collectively, with Appaloosa, the “Hedge Funds”) were revealed as

      holding substantial Class 19 Legacy Interests.

28.   It was also revealed during the bankruptcy case that the Hedge Funds negotiated the

      settlement with the Federal Deposit Insurance Corporation (the “FDIC”) and J.P. Morgan

      Chase that served as the foundation for the Plan and appointed the Trustee. Accordingly,

      it is Plaintiff’s belief that the Hedge Funds probably negotiated the sale of the MBS to Mr.

      Cooper, which transaction was effected without informing Plaintiff or other similarly

      situated retail Legacy Holders. If so, they know the whereabouts, character, and extent of

      the MBS and any other property formerly owned by WMI, beneficially or otherwise

      (collectively, the “ Disputed Property”).

29.   When Plaintiff decided to file the instant litigation she telephoned Mr. Ramos on March 1,

      2021 to inquire whether his firm was authorized to accept service of process for the Trust.

      Mr. Ramos inquired what kind of relief Plaintiff would seek, and Plaintiff told him she

      would be seeking declaratory relief in this court. He further stated that his firm was not

      authorized to accept service of process for the Trust. By letter dated March 4, 2021 the

      Trust threatened Plaintiff with sanctions (including for its attorneys’ fees) if she brought



                                                  9
         Case 1:21-cv-04554-GHW-SN Document 23 Filed 06/02/21 Page 10 of 38




           the action. On May 20, 2021 Plaintiff filed a complaint for relief with this court against

           WMI, the Trust, and Mr. Cooper (the “Original Complaint”).10 She served the Original

           Complaint on the registered agents for those defendants’. On May 26, 2021, the Trust

           reiterated its threats and further threatened to petition the Bankruptcy Court to reopen

           WMI’s bankruptcy case to seek injunctive relief and sanctions against Plaintiff in that

           forum. (The March 4, 2021 and May 26, 2021 letters are attached as Exhibit A.)

30.        Specifically, the Trust contended that the Plan enjoins Plaintiff from bringing any litigation

           against the Trust. That is obviously incorrect because, if so, the Plan would have enjoined

           Plaintiff from bringing even the Objection Litigation, and the Trust made no such defense

           during that litigation.11 Further, the Trust argued that res judicata and collateral estoppel

           bar Plaintiff’s claims. This is also untrue as, inter alia, (a) none of the relief sought herein

           has been sought in any other legal proceeding, (b) the parties in the instant proceeding are

           different from those in the Objection Litigation (i.e., the Underwriters – who were parties

           in the Objection Litigation – are not parties to the instant action), and (c) the claims and

           issues raised herein were not litigated in the Objection Litigation and did not have to be




10
     WMI is not a Defendant in this action.
11
  See Note 1, supra. In Mr. Ramos’ March 4th letter he refers to injunctions in Paragraph 56(a), Paragraph 56(b),
Paragraph 58, and Paragraph 60 (the “Injunctions”), all in the Confirmation Order. The Injunctions are attached as
Exhibit B. All of the Injunctions enjoin enforcement of released Equity Interests against Released Parties. As set
forth in Footnote 1 herein, the Trust is not a ‘Released Party’ under the Plan. (See Exhibit B.)
As stated in Paragraph 1 herein, Plaintiff released her Equity Interests to obtain a contingent right to receive Legacy
Interests. These interests are not identical to her extinguished WMI preferred stock (i.e., WMI’s cancelled preferred
equities were issued by WMI prior to September 25, 2008 and the Legacy Interests were issued by WMI immediately
upon confirmation.) Therefore, the Injunctions do not bar her from suing the Trust to enforce the terms of her Legacy
Interests.
Finally, and again, if Plaintiff is forbidden by the Injunctions from instituting any litigation against the Trust then the
Objection Litigation violated the Plan, because Paragraph 56(b) prohibits persons who executed WMI’s releases from
litigating in any forum, which includes litigating in the Bankruptcy Court on a contested matter. The Trust never
alleged Plaintiff was enjoined from bringing the Objection Litigation.

                                                            10
      Case 1:21-cv-04554-GHW-SN Document 23 Filed 06/02/21 Page 11 of 38




         litigated in those actions.12 Plaintiff has the legal right to sue the Trust in any court of

         competent jurisdiction to enforce the rights granted to her under the Plan. Indeed, if she

         could not sue to enforce her rights then the Trust’s obligations under the Plan would be

         illusory as a matter of law and any enforcement of such a bar by a court would violate due

         process.

31.      Accordingly, the instant action does not provide ‘cause’ under 11 U.S.C. § 350(b) to reopen

         WMI’s bankruptcy case and, further, Plaintiff contends the Trust’s real motive for

         petitioning the Bankruptcy Court to reopen the case is to avoid filing an answer in the

         instant action and submitting to this court’s jurisdiction. Doubtless the Trust will incur

         large legal bills in connection with its effort and will request the Bankruptcy Court to

         require Plaintiff to pay them as a severe sanction under Federal Rule of Civil Procedure

         11. However, there is no basis for any sanctions as: (a) there was no violation of any Plan

         injunction; (b) this action is not barred by res judicata or collateral estoppel; (c) there is

         nothing frivolous about the causes of action set forth herein; and (d) Plaintiff’s motives are

         to protect her interests, not to vex or harass either of the Defendants.

32.      Retail Legacy Holders hold 30% of the total face of Legacy Holdings but have no legal

         representation in connection with their rights therein. By filing the instant action Plaintiff

         attempts to afford some protection for, and information about, those interests.




12
  In the Objection Litigation Plaintiff sought to disallow the Claim in its entirety or to remove it from Class 19. The
instant litigation simply seeks to insure the Claim is distributed fairly.

                                                          11
      Case 1:21-cv-04554-GHW-SN Document 23 Filed 06/02/21 Page 12 of 38




                        FIRST CAUSE OF ACTION
               DECLARATORY JUDGMENT THAT CLASS 19 HAS
        THE RIGHT TO CONFIRMATION THAT THE TRUST DISTRIBUTED
           THE CLAIM PRO RATA AMONG CLASS 19 CUSIPS IN 2013
33.    Plaintiff repeats and realleges the allegations set forth in Paragraph 1 — 32 above as if

       fully set forth herein.

34.    Section 1.175 of the Plan, ‘Pro Rata Share’, requires that the Claim be distributed among

       Class 19 pro rata so that the approximately one percent (1%) burden of the Claim (i.e., $72

       million out of $7.5 billion total preferreds’ face) be imposed proportionately among each

       of the three (3) types of preferred securities.

35.    There are eight (8) varieties of preferred securities with eight (8) corresponding Committee

       on Uniform Securities Identification Procedures (“CUSIP”) numbers. Six of the CUSIP

       numbers belong to the trust preferred securities (“TPS”), and the other two CUSIPs

       correspond to the Series R securities (“Series “R) and Series K securities (“Series K”),

       respectively.

36.    The Series R securities’ face of $3 billion (each of the 3 million Series R securities has a

       $1,000 face) comprises 40% of the total preferred face of $7.5 billion, and therefore the

       Underwriters should have received no more than 40% of the Claim in Series R interests or

       $28.781 million face.

37.    The Series K securities’ face of $500 million (each of the 20 million Series K securities

       has a $25 face) comprises 7% of the total preferred face, and therefore the Underwriters

       should have received no more than 7% of the Claim in Series K interests or $5.037 million

       face.




                                                 12
      Case 1:21-cv-04554-GHW-SN Document 23 Filed 06/02/21 Page 13 of 38




38.     The TPS’ face of $4 billion comprises 53% of the total preferred face, and therefore the

        Underwriters should have received no more than 53% of the Claim in TPS interests or

        $38.135 million face.

39.     The six CUSIPs comprising the TPS (including their original face values) are:

          CUSIP                FACE              Percentage of TPS            Percentage of the
                                                       Face                       Claim13

       93934WAA3          $1,250,000,000               31.25%                       16.7%
       93934VAA5           $302,300,000                 7.56%                       4.03%
       G9463GAA6           $447,700,000                11.19%                       5.97%
        93935JAA1          $500,000,000                 12.5%                       6.67%
       93935RAA3           $500,000,000                 12.5%                       6.67%
       93936TAA8          $1,000,000,000                 25%                       13.33%

40.     Plaintiff pointed out to the Third Circuit that there was no evidence that the Claim was

        allocated pro rata. The Third Circuit refused to consider that issue because it had not been

        raised before the Bankruptcy Court. Plaintiff is not collaterally estopped to seek a

        declaratory judgment that the Plan requires pro rata allocation of the Claim among all Class

        19 Legacy Interests because the issue was not litigated and its resolution was not necessary

        to the questions whether (a) the Claim would be disallowed or (b) if allowed, it would

        remain in Class 19.

41.     Contract law, equity, and good conscience require that each holder of a Class 19 interest

        know if its dilution exceeded 1%, and if the Trust did not apportion the Claim pro rata as

        required then Class 19 Legacy Holders who suffered excessive dilution are entitled to

        reapportionment of the Claim. To illustrate, if the entire Claim was placed among Series

        R then each Series R share would lose 2.5% rather than 1%.




13
   Accordingly, the Underwriters should have received no more of each TPS CUSIP than the corresponding Claim
allocations set forth above.

                                                    13
      Case 1:21-cv-04554-GHW-SN Document 23 Filed 06/02/21 Page 14 of 38




42.    If the Claim was not disbursed pro rata among all eight CUSIPs then holders of some

       preferred equity securities may sustain up to 250% more dilution than the 1% all preferred

       will suffer if the pro rata requirement is followed. This result would be a clear violation of

       the Plan and grossly unfair to any Class 19 Legacy Holders whose Legacy Interests are

       diluted by more than 1%.

43.    Plaintiff’s request for confirmation that the Claim was allocated pro rata is neither

       unreasonable nor oppressive. As the Trust ignored the express anti-dilution language

       defining Class 19 interests, Plaintiff is justifiably concerned that the Trust or Mr. Cooper

       will not adhere to the strict 1% dilution limit for all holders of Class 19 Legacy Interests.

       As set forth in Paragraph 41 herein, confirmation that the Trust distributed the Claim in

       accordance with the Plan’s pro rata definition was not litigated and did not need to be as it

       had no bearing on either the validity of the Claim or whether the Claim belongs in Class

       19. Therefore, Plaintiff is not collaterally estopped to litigate the pro rata requirement.

       Moreover, execution of the Stipulation is the ‘transaction’ from which the Claim arises,

       but the pro rata requirement does not arise from that transaction. Therefore, they are not

       the same claim for res judicata purposes. Finally, the pro rata claim is ripe because it is the

       allocation in 2013 of Class 19 Legacy Interests that triggered Plaintiff’s right to verification

       not payment on those Legacy Interests and, finally, the pro rata claim is valid regardless of

       the veracity or accuracy of the Source’s information.

44.    Wherefore, Plaintiff requests a declaratory judgment requiring the Trust to disclose to the

       portion of the Claim placed in each of the Class 19 CUSIPs.




                                                 14
      Case 1:21-cv-04554-GHW-SN Document 23 Filed 06/02/21 Page 15 of 38




                      SECOND CAUSE OF ACTION
          DECLARATORY JUDGMENT THAT NO MEMBER OF CLASS 19
         MAY SUFFER MORE THAN 1% OF DILUTION FROM THE CLAIM
45.    Plaintiff repeats and realleges the allegations set forth in Paragraph 1 — 44 above as if

       fully set forth herein.

46.    If the Supreme Court denies Plaintiff’s certiorari petition or grants it but rules for the Trust

       and the Underwriters, Plaintiff will have exhausted all her appeals and the Claim will

       remain in Class 19.

47.    However, even if the Claim remains in Class 19 the Plan’s definition of ‘Pro Rata’ requires

       distribution of the Claim according to the weights set forth in Paragraphs 36 – 39 herein

       which results in no more than 1% dilution for each of the three types of securities

       comprising Class 19.

48.    Verification that no member of Class 19 may suffer more than 1% dilution from the Claim

       was not litigated and did not have to be as it had no bearing on either the validity of the

       Claim or whether the Claim belongs in Class 19.

49.    Therefore, Plaintiff requests that this court enter an order against the Trust declaring that if

       the previous distribution of Class 19 interests did not comport with the definition of Pro

       Rata, then the Trust must replace Class 19 interests currently held by the Underwriters with

       all three (3) varieties of Class 19 interests in sufficient quantities of each to comply with

       the Pro Rata definition.

                           THIRD CAUSE OF ACTION
                      INJUNCTION FORBIDDING PAYMENTS
                UNTIL THE ALLOCATION OF THE CLAIM IS KNOWN
50.    Plaintiff repeats and realleges the allegations set forth in Paragraph 1 — 49 above as if

       fully set forth herein.




                                                 15
      Case 1:21-cv-04554-GHW-SN Document 23 Filed 06/02/21 Page 16 of 38




51.    If any recovery is distributed before the allocation of the Claim among Class 19 CUSIPS

       is ascertained and it is subsequently determined that some CUSIPs sustained excess

       dilution, it will be impossible to remedy the excess dilution.

52.    Accordingly, to protect all members of Class 19, no distributions on account of the MBS

       or any other Disputed Property should be permitted until the allocation of the Claim among

       Class 19 CUSIPs is ascertained.

53.    Therefore, Plaintiff requests an order, without requiring posting of a bond, forbidding Mr.

       Cooper from making any distribution(s) on account of the MBS or any Disputed Property

       without leave of this court.

                     FOURTH CAUSE OF ACTION
         UNJUST ENRICHMENT AGAINST MEMBERS OF CLASS 19
  WHOSE CUSIPS WERE NOT AMONG THOSE GIVEN TO THE UNDERWRITERS

54.    Plaintiff repeats and realleges the allegations set forth in Paragraph 1 — 53 above as if

       fully set forth herein.

55.    If any Class 19 Legacy Holders has sustained in excess of 1% dilution, then Class 19

       Legacy Holders who have sustained less than 1% dilution will be unjustly enriched because

       the Claim will not have been distributed pro rata within Class 19.

56.    Plaintiff contends that the Hedge Funds must bear their proportionate share of the dilution.

       They own almost exclusively TPS and very few retail Legacy Holders own them. If the

       Claim was put only in Series R, the Hedge Funds would have suffered no dilution and are

       therefore unjustly enriched.

57.    Unjust enrichment against Class 19 Legacy Holders whose CUSIPs were not among those

       given to the Underwriters was not litigated and did not need to be as it had no bearing on

       either the validity of the Claim or whether the Claim belongs in Class 19.



                                                16
      Case 1:21-cv-04554-GHW-SN Document 23 Filed 06/02/21 Page 17 of 38




58.    Wherefore, Plaintiff prays for an order requiring the Trust to confirm that the Claim was

       distributed pro rata among Class 19 interests, and if this was not done order the Trust to

       redistribute the Claim pro rata among Class 19.

                      FIFTH CAUSE OF ACTION
           DECLARATORY JUDGMENT THAT THE TRUST, THE
   TRUSTEE, AND/OR THE TRUST ADMINISTRATORS WERE FIDUCIARIES
     TO CLASS 19 WHEN THE STIPULATION WAS EXECUTED AND THE
  TRUST AND TRUST ADMINISTRATORS REMAIN FIDUCIARIES TO CLASS 19
59.    Plaintiff repeats and realleges the allegations set forth in Paragraph 1 — 58 above as if

       fully set forth herein.

60.    Until 2020, the Trust was managed by a trustee (the “Trustee”) and a trust advisory board

       (the “TAB”) and since February 2020 it has been managed by two (2) trust administrators

       (the “Trust Administrators”). The Trustee was authorized to litigate and settle claims

       against WMI, and settlement of any claim in excess of $2 million would require approval

       of the TAB, and so the TAB approved the Stipulation.

61.    At the time the Stipulation was executed the Trust, the Trustee, and the TAB owed

       fiduciary duties to Plaintiff and other members of Class 19 as expressly set forth in the

       ‘WMI Liquidating Trust Agreement’ dated March 5, 2012.

62.    Marcos Ramos, Esq. of Richards, Layton & Finger, PA, counsel for the Trust, advised

       Plaintiff that the Trust has no fiduciary duty to Plaintiff or other Legacy Holders and

       refused to publish the Trust’s revised and updated trust agreement. Specifically, the Trust

       argued that as it will not be making any future distributions to Legacy Holders, it is not

       required to disseminate the revised trust agreement.

63.    Notwithstanding, it is Plaintiff’s position that the Trust is obligated to do more than

       disperse assets. The Trust has a duty to confirm the level of dilution is 1% and to guarantee

       it will not exceed 1% to any Class 19 CUSIP, both issues relevant to the future

                                                17
      Case 1:21-cv-04554-GHW-SN Document 23 Filed 06/02/21 Page 18 of 38




       disbursement of the Mr. Cooper Stock for the MBS, whenever publicly disclosed. The

       Trust has never challenged Plaintiff’s assertion that it cannot authoritatively state that no

       assets formerly owned by WMI (beneficially or otherwise) exist. If the Source is correct

       there will be a substantial distribution and therefore the dilution issue is of paramount

       importance to Class 19. Accordingly, the Trust’s and its administrators’ obligations to

       Legacy Holders continue, and this cause of action cannot be mooted by any ruling of the

       Supreme Court.

64.    Therefore, Plaintiff requests a declaratory judgment that the Trust has fiduciary duties to

       Legacy Holders, and Legacy Holders have the right to view the revised trust agreement.

                          SIXTH CAUSE OF ACTION
             ADJUDICATION OF OWNERSHIP OF DISPUTED PROPERTY
65.    Plaintiff repeats and realleges the allegations set forth in Paragraph 1 — 64 above as if

       fully set forth herein.

66.    If the MBS are property of the Trust and are disclosed as such prior to the Trust’s

       dissolution, then the Trust would have to liquidate and disburse the assets as the Trust

       cannot engage in any business.

67.    Plaintiff and other Legacy Holders have standing to request a determination of who owns

       the MBS because they have interests in all the Disputed Property and if the Trust is the

       owner, it must distribute the liquidated value of the MBS immediately. This cause of action

       cannot be mooted by any ruling of the Supreme Court and was not litigated in the Objection

       Litigation.

68.    Therefore, Plaintiff requests an order of this court adjudicating ownership of the MBS and

       any other Disputed Property.




                                                18
      Case 1:21-cv-04554-GHW-SN Document 23 Filed 06/02/21 Page 19 of 38




                                 SEVENTH CAUSE OF ACTION
                                      INTERPLEADER
69.    Plaintiff repeats and realleges the allegations set forth in Paragraph 1 — 68 above as if

       fully set forth herein.

70.    If it cannot be determined conclusively that the Trust is not the owner of the MBS then the

       MBS or any other Disputed Property should be interplead to this court for adjudication of

       ownership because such assets do not belong to Mr. Cooper. This cause of action cannot

       be mooted by any ruling of the Supreme Court and was not litigated in the Objection

       Litigation.

71.    Therefore, Plaintiff requests an order directing Mr. Cooper to interplead the MBS and any

       other Disputed Property in Mr. Cooper’s custody or in its control, to this court.

                            EIGHTH CAUSE OF ACTION
                      INJUNCTION FORBIDDING USE OF THE MBS
72.    Plaintiff repeats and realleges the allegations set forth in Paragraph 1 — 71 above as if

       fully set forth herein.

73.    Mr. Cooper has not compensated Legacy Holders for the MBS. Moreover, it is not

       established that whoever authorized transfer of the MBS to Mr. Cooper had authority to do

       so. Accordingly, Mr. Cooper should not be permitted to hold or use the MBS unless it is

       established that the proper formalities (e.g., authorization, shareholder approval (this would

       be impossible as WMI’s old securities were extinguished when the Plan was confirmed))

       were observed before executing the related agreement with Mr. Cooper. This cause of

       action cannot be mooted by any ruling of the Supreme Court and was not litigated in the

       Objection Litigation.

74.    Therefore, Plaintiff requests an order, without requiring posting of a bond, enjoining Mr.

       Cooper from assigning, pledging, transferring, hypothecating, distributing, or selling any


                                                19
      Case 1:21-cv-04554-GHW-SN Document 23 Filed 06/02/21 Page 20 of 38




       or all of the MBS or other Disputed Property, however described, wherever residing,

       without leave of this court.

                                 NINTH CAUSE OF ACTION
                                      ACCOUNTING
75.    Plaintiff repeats and realleges the allegations set forth in Paragraph 1 — 74 above as if

       fully set forth herein.

76.    Upon information and belief, Mr. Cooper has not disclosed the existence, whereabouts, or

       value of the MBS. Plaintiff and other Legacy Holders have the right to an accounting.

       This cause of action cannot be mooted by any ruling of the Supreme Court and was not

       litigated in the Objection Litigation.

77.    Plaintiff requests an order for a full accounting by Mr. Cooper of: (a) the MBS, as well as

       full disclosure of its custodian(s) and whereabouts; and (b) any Disputed Property in its

       custody or under its control.

                                 TENTH CAUSE OF ACTION
                                      LEGAL FEES
78.    Plaintiff repeats and realleges the allegations set forth in Paragraph 1 — 77 above as if

       fully set forth herein.

79.    Plaintiff is entitled to legal fees from the Trust because absent the instant action: (a) Legacy

       Holders would not be considered beneficiaries of the Trust and would have no hope of

       obtaining the revised and updated trust agreement; and (b) Class 19 Legacy Holders would:

       (i) not receive confirmation that the Trust distributed the Claim pro rata; and (ii) receive

       no guarantee that no Class 19 Legacy Holder would sustain more than 1% dilution from

       the Claim.

80.    Plaintiff is entitled to legal fees from Mr. Cooper because absent Plaintiff’s efforts Legacy

       Holders may be harmed if (a) Mr. Cooper disburses the Mr. Cooper Stock before final


                                                 20
       Case 1:21-cv-04554-GHW-SN Document 23 Filed 06/02/21 Page 21 of 38




           adjudication of the dilution issue, and (b) the Disputed Property were used with no

           corporate accountability to retail Legacy Holders.

81.        Wherefore, Plaintiff prays for legal fees from the Trust of one-third of the dilution sustained

           by any CUSIP in Class 19 in excess of 1% on account of the Claim. These fees are

           reasonable because (1) if Plaintiff prevails thousands of Class 19 Legacy Holders will

           benefit and (2) but for the instant action, some Class 19 Legacy Holders could suffer 2.5%

           dilution rather than 1%.

82.        Wherefore, Plaintiff prays for legal fees from Mr. Cooper because by holding the MBS

           with the intention of distributing Mr. Cooper Stock, Mr. Cooper may destroy Plaintiff’s

           and other Class 19 Legacy Holders’ rights to avoid excess dilution.


WHEREFORE, Plaintiff respectfully requests judgment:

      1)        On Plaintiff’s first cause of action, for declaratory relief, a declaratory judgment

                against the Trust that Class 19 Legacy Holders have the right to confirmation that the

                Trust distributed the Claim pro rata among Class 19 CUSIPS;

      2)        On Plaintiff’s second cause of action, for declaratory relief, a declaratory judgment

                against the Trust that no Class 19 Legacy Holders may suffer more than 1% dilution

                from the Claim;

      3)        On Plaintiff’s third cause of action, for injunctive relief, an injunction against Mr.

                Cooper forbidding any payment to Legacy Holders until the full dilutive effect of the

                Claim is known;

      4)        On Plaintiff’s fourth cause of action, for an order finding unjust enrichment against

                the Trust on account of any Class 19 Legacy Holders who suffered no dilution;




                                                     21
 Case 1:21-cv-04554-GHW-SN Document 23 Filed 06/02/21 Page 22 of 38




5)    On Plaintiff’s fifth cause of action, for declaratory relief, a declaratory judgment

      against the Trust that the Trust, the Trustee, and/or the Trust Administrators were

      fiduciaries to all Legacy Holders when the Stipulation was executed, and the Trust

      and the Trust Administrators remain fiduciaries to all Legacy Holders, and must

      disseminate the Trust’s amended and restated trust agreement;

6)    On Plaintiff’s sixth cause of action, adjudication of ownership of the MBS and any

      other Disputed Property;

7)    On Plaintiff’s seventh cause of action, for an order directing Mr. Cooper to interplead

      the MBS and any other Disputed Property in its control into this court;

8)    On Plaintiff’s eighth cause of action, for injunctive relief, an injunction against Mr.

      Cooper from utilizing the MBS or any Disputed Property without leave of this court;

9)    On Plaintiff’s ninth cause of action, an order for a full accounting by Mr. Cooper of

      the total value of the MBS and any other Disputed Property, as well as full disclosure

      of their custodian(s) and location(s);




                                          22
    Case 1:21-cv-04554-GHW-SN Document 23 Filed 06/02/21 Page 23 of 38




  10)     On Plaintiff’s tenth cause of action, for legal fees: (a) respecting the second and fourth

          causes of action, the monetary equivalent of one-third of the dilution sustained by

          any CUSIP in Class 19 in excess of 1% on account of the Claim, and if there is no

          such excess dilution, $1,295 per our plus costs and expenses; and (b) respecting all

          other causes of action herein, $1,295 per hour plus costs and expenses; and

  11)     For such other and further relief this Court deems just and proper.

Dated:   New York, New York
         June 2, 2021


                                  By: /s/Alice Griffin______________

                                         121 East 12th Street, #7C
                                         New York, New York 10003
                                         griffincounselpc@outlook.com
                                         (646) 337-3577




                                              23
Case 1:21-cv-04554-GHW-SN Document 23 Filed 06/02/21 Page 24 of 38



                            EXHIBIT A
      Case 1:21-cv-04554-GHW-SN Document 23 Filed 06/02/21 Page 25 of 38




March 4, 2021


Via Email

Ms. Alice Griffin
121 East 12th Street, #7C
New York, NY 10003
griffincounselpc@outlook.com

         Re:       WMI Liquidating Trust

Dear Ms. Griffin,

                I write further to our conversation of March 1, 2021. During that call, you asked
whether I was authorized to accept service of process on behalf of the Trust in connection with a
not-yet filed declaratory judgment action that you may file. You also informed me that:

                   (i)     you may file the declaratory judgment action in New York;
                   (ii)    the substance of the declaratory judgment will be to seek relief based on
                           your allegations that the Trust improperly resolved the Underwriters’1
                           claims, including the allowance of the Underwriter’s 72M Claim in Class
                           19;
                   (iii)   the relief under such action may include a request for the court to require
                           the Trust to issue or distribute securities, or otherwise provide a requested
                           distribution, to one or more classes of creditors and/or beneficiaries under
                           the Plan, purportedly in conformity with the terms of the Plan; and




         1
          Terms not otherwise defined herein shall have the meaning accorded to such terms in the Brief
of Appellee WMI Liquidating Trust filed in the United States Court of Appeals for the Third Circuit, on
September 8, 2020.




RLF1 24872842v.2
      Case 1:21-cv-04554-GHW-SN Document 23 Filed 06/02/21 Page 26 of 38

Ms. Alice Griffin
March 4, 2021
Page 2

                   (iv)   you also intend otherwise to rely on the Plan in connection with your
                          claims.2
               First, I confirm to you that I am not authorized to accept service of process on
behalf of the Trust or the Trust Administrators.

               Second, if you file the declaratory action described above (or any similar action or
proceeding), you will be violating (among other things) the discharge injunction and other
provisions of the Plan and Confirmation Order. The Confirmation Order provides that:

         all Entities who have held, hold or may hold Claims or any other debt or liability
         that is discharged or Equity Interests or other right of equity interest that is
         terminated or cancelled pursuant to the Plan or the Global Settlement Agreement,
         or who have held, hold or may hold Claims or any other debt or liability that is
         discharged or released . . . . are permanently enjoined, from and after the Effective
         Date, from (a) commencing . . . in any manner, any action or other proceeding . . .
         of any kind on any such Claim or other debt or liability that is discharged or
         Equity Interest that is terminated, cancelled, assumed or transferred pursuant to
         the Plan against any of the Released Parties or any of their respective assets,
         property or estates, . . .

Confirmation Order, ¶ 56(a). The Confirmation Order further provides all such Entities are
“permanently, forever and completely stayed, restrained, prohibited, barred and enjoined” from
pursuing or taking any such actions. Confirmation Order, ¶ 56(b); see also Confirmation Order ¶
58 (“each and every Entity is permanently enjoined, barred and restrained from instituting,
prosecuting, pursuing or litigating in any manner any and all claims, demands, rights, liabilities,
or causes of action of any and every kind, character or nature whatsoever, in law or in equity,
known or unknown, direct or derivative, whether asserted or unasserted, against any of the
Released Parties, based upon, related to, or arising out of or in connection with . . . [among other
things] confirmation and consummation of the Plan, . . .”); Confirmation Order ¶ 60 (“all Entities
. . . who currently hold or assert . . . any Released Claims or Equity Interests against any of the
Released Parties based upon, attributable to, arising out of or relating to any Claim against or
Equity Interest in any of the Debtors . . . shall be, and shall be deemed to be, permanently stayed,
restrained and enjoined . . .”).

                You allege that you were a former holder of an Equity Interest in the Debtors. As
such, the Plan and Confirmation Order enjoin you from commencing an action to, in effect,
receive a further distribution on that Equity Interest.

                As well, the Confirmation Order also provides that the Bankruptcy Court “shall
retain exclusive jurisdiction over all matters arising out of, and related to, the Chapter 11 Cases
to the fullest extent as is legally permissible.” Confirmation Order, ¶ 83. Similarly, the Plan
provides that the Bankruptcy Court has the “exclusive jurisdiction” over any matter “arising in or

         2
          I note that the foregoing summary is based on our limited discussion and we have not received a
draft proposed complaint.




RLF1 24872842v.2
      Case 1:21-cv-04554-GHW-SN Document 23 Filed 06/02/21 Page 27 of 38

Ms. Alice Griffin
March 4, 2021
Page 3

related to the Chapter 11 Cases or the Plan” including to “enter such orders as may be necessary
or appropriate to implement or consummate the provisions of the Plan” and to “issue injunctions,
enter and implement other orders, or take such other actions as may be necessary or appropriate
to restrain interference by any Entity with consummation or enforcement of the Plan . . .” Plan ¶¶
38.1, 38.1(b) and 38.1(k). Your filing of the declaratory judgment action in New York,
therefore, also would violate the terms of the Plan and provide additional grounds (as described
below) to seek injunctive or other relief against you.

                In addition to the matters discussed above, your proposed action is plainly
inconsistent with the pendency of your appeal. You currently have an appeal pending before the
Third Circuit, and you have threatened to seek further relief from the United States Supreme
Court, all for the very matters at issue under the threatened declaratory judgment action. Your
filing and/or prosecution of the declaratory judgment action would interfere with and/or be
precluded by the jurisdiction of the applicable appellate court for the entirety of the time that
your appeal is outstanding in any court. See, e.g., Thomas v. Northeastern Univ., 470 Fed. Appx.
70, 71 (3d Cir. 2012) (filing of appeal conferred jurisdiction on appellate court and “divested the
[lower court] of its control over those aspects of the case involved in the appeal.”); see also
E.E.O.C. v. Univ. of Penn., 850 F.2d 969, 971 (3d Cir. 1978) (“[i]n all cases of federal
concurrent jurisdiction, the court which first has possession of the subject must decide it.”)
(quotation omitted). The filing of the proposed declaratory judgment action also would be
precluded by the earlier decisions of the Bankruptcy Court, the Delaware District Court and the
Third Circuit, as an impermissible attempt to relitigate matters resolved by those courts. See
Peloro v. United States, 488 F.3d 163, 174 (3d Cir. 2007) (issue preclusion “prevents parties
from relitigating an issue that has already been actually litigated.”); Richardson v. Monaco (In re
Summit Metals, Inc.), 477 B.R. 488, 499-500 (Bankr. D. Del. 2012) (issue and claim preclusion
required dismissal of claims that were “asserted as objections during the main bankruptcy cases
and explicitly rejected by the Court”).

                Given the rulings by the Bankruptcy Court, the Delaware District Court and the
Third Circuit, there also is not any reasonable, good faith basis on which you (as plaintiff or
counsel) may file and/or prosecute the threatened declaratory judgment action. Accordingly, this
letter constitutes prior notice to you (as applicable) pursuant to Rule 11 of the Federal Rules of
Civil Procedure or any similar rule as may apply.

                                              * * *

               In conclusion, the Trust advises you that, if you file the threatened declaratory
injunction or any similar action, the Trust will seek appropriate relief that may include an
injunction to prevent you from prosecuting any such action, as well as sanctions or costs (which
may include attorneys’ fees) as permitted and as may be awarded to the Trust.

                                                      Very truly yours,
                                                      /s/ Marcos A. Ramos
                                                      Marcos A. Ramos




RLF1 24872842v.2
      Case 1:21-cv-04554-GHW-SN Document 23 Filed 06/02/21 Page 28 of 38




May 26, 2021


Via Email

Ms. Alice Griffin
121 East 12th Street, #7C
New York, NY 10003
griffincounselpc@outlook.com

         Re:       WMI Liquidating Trust

Dear Ms. Griffin,

               I write on behalf of the WMI Liquidating Trust (the “Trust”). Last week, you
filed a complaint (“Complaint”) against the Trust (and others) in the United States District Court
for the Southern District of New York, case number 21-cv-04554-GHW. The Trust demands
that you withdraw the Complaint with prejudice by no later than Tuesday, June 1, 2021. If you
do not withdraw the Complaint, with prejudice by that date, the Trust will seek the imposition of
sanctions against you and the assessment of damages, including under Rule 11 of the Federal
Rule of Civil Procedure 11, Federal Rule of Bankruptcy Procedure 9011 and 28 U.S.C. § 1927.

                 In its March 4, 2021 letter to you (attached as Exhibit A), the Trust advised that
your then-proposed claims were plainly barred by res judicata and violated the injunctions and
releases contained in the Plan and the Confirmation Order entered by the United States
Bankruptcy Court for the District of Delaware. After you received our letter, the United States
Court of Appeals for the Third Circuit denied your request for rehearing. The Third Circuit was
the third court to reject your various claims against the Trust. Yet, in your Complaint, you seek
to re-litigate in a different court the same claims that already have been resolved against you and
that you are enjoined from bringing under the terms of the Plan. Indeed, you:

                   (i)   seek relief based on your allegations that the Trust improperly resolved the
                         Underwriters’ claims, including the allowance of the Underwriter’s 72M
                         Claim in Class 19 (see Complaint, First through Ninth Causes of Action);




RLF1 25372883v.2
      Case 1:21-cv-04554-GHW-SN Document 23 Filed 06/02/21 Page 29 of 38

Ms. Alice Griffin
May 26, 2021
Page 2

                   (ii)    seek to require the Trust to issue or distribute securities, or otherwise
                           provide a requested distribution, to one or more classes of creditors and/or
                           beneficiaries under the Plan, purportedly in conformity with the terms of
                           the Plan (see Complaint, First, Second, Fourth, Fifth, and Seventh through
                           Ninth Causes of Action);
                   (iii)   seek relief precluded by (a) the Court’s approval of the Stipulation and
                           allowance of the Underwriter’s 72M Claim in Class 19, (b) the Court’s
                           determination that the Stipulation was a proper exercise of the liquidating
                           trust’s obligations and not a breach of fiduciary duty, and (c) the Court’s
                           approval of the closure of the bankruptcy case, the Trust’s final
                           distribution and the Trust’s winding up and cancellation (see Complaint,
                           Third, Fifth, Sixth and Ninth through Fourteenth Causes of Action);
                   (iv)    seek relief precluded under the Plan and Confirmation Order (see
                           Complaint, First through Fourteenth Causes of Action); and
                   (v)     seek relief that has been denied by each of the United States District Court
                           for the District of Delaware and the Third Circuit (see Complaint,
                           Fifteenth Cause of Action).

                The Trust incorporates the discussion in its March 4 letter, as well as its March 5
email (attached as Exhibit B) regarding the same subject matters. Plainly, the Plan,
Confirmation Order, and other court orders are law of the case, collateral estoppel and res
judicata, and legal bars to your Complaint. As such, your Complaint is objectively vexatious,
frivolous and sanctionable. See, e.g., Ex. A, p. 3; Napier v. Thirty or More Unidentified Fed.
Agents. Emps. or Officers, 855 F.2d 1080, 1091 (3d Cir. 1988) (claims legally frivolous when
identical to ones already adjudicated on plaintiff’s behalf); In re Olick, 2012 WL 4239423 at *5
(3d Cir. Sept. 21, 2012) (“We see nothing amiss in the imposition of sanctions based on a
violation of res judicata, nor in the procedure utilized by the Bankruptcy Court pursuant to Fed.
R. Bank. P. 9011”); 28 U.S.C. § 1927.
                                                  * * *
               Accordingly, the Trust demands that you withdraw the Complaint with prejudice
by no later than Tuesday, June 1, 2021. If you fail to do so, the Trust will seek sanctions and
damages. Those damages will include all attorneys’ fees and costs incurred in connection with
the Complaint and the Trust’s efforts to enjoin you from proceeding with the Complaint,
including (but not limited to) any amounts that may be required to be paid to the Office of the
United States Trustee in connection with any motions to reopen the bankruptcy case and enforce
terms of the Plan and Confirmation Order.
                                                          Very truly yours,
                                                          /s/ Marcos A. Ramos
                                                          Marcos A. Ramos
Encls.




RLF1 25372883v.2
      Case 1:21-cv-04554-GHW-SN Document 23 Filed 06/02/21 Page 30 of 38

Ms. Alice Griffin
May 26, 2021
Page 3


cc:      Brian S. Rosen, Esq.
         Cory D. Kandestin, Esq.




RLF1 25372883v.2
Case 1:21-cv-04554-GHW-SN Document 23 Filed 06/02/21 Page 31 of 38



                            EXHIBIT B
Case 1:21-cv-04554-GHW-SN Document 23 Filed 06/02/21 Page 32 of 38
Case 1:21-cv-04554-GHW-SN Document 23 Filed 06/02/21 Page 33 of 38
Case 1:21-cv-04554-GHW-SN Document 23 Filed 06/02/21 Page 34 of 38
Case 1:21-cv-04554-GHW-SN Document 23 Filed 06/02/21 Page 35 of 38
Case 1:21-cv-04554-GHW-SN Document 23 Filed 06/02/21 Page 36 of 38
Case 1:21-cv-04554-GHW-SN Document 23 Filed 06/02/21 Page 37 of 38
Case 1:21-cv-04554-GHW-SN Document 23 Filed 06/02/21 Page 38 of 38
